Citation Nr: 0901082	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  04-39 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for chondromalacia 
patella, right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The veteran was a member of the Puerto Rico Army National 
Guard from 1967 to 1970. He served an initial period of 
active duty for training (ACDUTRA) from June 1967 to October 
1967. This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico that denied the 
veteran's claim of entitlement to an increased initial 
evaluation for chondromalacia patella, right knee. Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (when a claimant 
appeals the initial rating for a disability, VA must consider 
the propriety of a "staged" rating based on changes in the 
degree of severity of it since the effective date of service 
connection).

The Board decision of February 2006 considered and denied the 
veteran's claim. The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court). In February 2007, the veteran's attorney and 
VA's Office of General Counsel filed a Joint Motion for 
Remand which the Court granted in an Order dated the 
following month. In July 2007, the Board remanded the 
veteran's claim to the RO (via the Appeals Management Center 
(AMC) in Washington, D.C.) for further development consistent 
with the directives of the Joint Motion. The veteran's claim 
for an increased rating has since returned to the Board.

As indicated in the Board's July 2007 remand, the record 
raised the issue of entitlement to an increased rating for 
the veteran's service-connected chondromalacia patella, left 
knee. This additional claim, however, still has not been 
developed and adjudicated by the RO. Accordingly, this matter 
is again referred to the RO for appropriate development and 
consideration.
 





FINDINGS OF FACT

1.	Since the January 13, 1999 effective date of service 
connection, the range of motion in the right knee has been no 
worse than flexion to 105 degrees, and extension to 5 
degrees, including when accounting for painful motion and 
functional loss on repetitive use.

2.	Since December 1, 2003, the veteran has had dislocation 
of the semilunar cartilage in the right knee, with episodes 
of joint locking, pain and effusion.


CONCLUSIONS OF LAW

1.	The criteria for an initial rating higher than 10 
percent for chondromalacia patella, right knee, based on 
degenerative arthritis are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5257, 5260 and 5261 
(2008).

2.	Resolving reasonable doubt in the veteran's favor, the 
criteria for a separate 20 percent rating for right knee 
dislocation of the semilunar cartilage, effective December 1, 
2003, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.71, 4.71a, 
Diagnostic Code 5258 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a NOD or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.
The relevant notice information also must have been timely 
sent. The Court in Pelegrini II prescribed as the definition 
of timely notice the sequence of events whereby VCAA notice 
is provided in advance of the initial adjudication of the 
claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1). 

The veteran is appealing the initial rating assigned 
following the RO's July 2002 rating decision that granted 
entitlement to service connection for chondromalacia patella, 
of the right knee. Where a claim for service connection has 
been substantiated and an initial rating and effective date 
assigned, the filing of a NOD with the RO's decision as to 
the assigned disability rating does not trigger additional 38 
U.S.C.A. § 5103(a) notice. The claimant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to either of these "downstream elements." See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). Here, the 
RO apprised the veteran of the requirements of the VCAA 
through February 2002 correspondence on his then-pending 
claim for service connection, and no further VCAA notice is 
required. In any event, the veteran has been provided several 
notice letters explaining what evidence would substantiate 
his claim for a higher initial rating since the effective 
date of the grant of service connection, and the October 2004 
SOC cited to the applicable law and regulations. 

The RO/AMC has taken appropriate action to comply with the 
duty to assist the veteran through obtaining extensive 
records of VA outpatient treatment. The veteran has undergone 
several VA examinations. See 38 C.F.R. § 4.1 (for purpose of 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition). While he has indicated that he received 
disability benefits from the Social Security Administration 
this was for a back disorder, and did not pertain to the 
present claim. In support of this claim he has provided 
records from private treatment providers and several 
statements. He has declined the opportunity to testify at a 
hearing in further of his claim. The record as it stands 
includes sufficient competent evidence to decide the claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Analyses of the Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his or her disability over time. See Fenderson, 12 
Vet. App. at 125-26.

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

The RO's July 2002 rating decision granted service connection 
and assigned an initial 10 percent disability rating, 
effective January 13, 1999, under the provisions for 
evaluating degenerative arthritis at 38 C.F.R. § 4.71, 
Diagnostic Code 5003. 

While this claim was pending, in October 2004 the RO granted 
a temporary 100 rating from October 16, 2003 to November 30, 
2003 for convalescence following right knee partial 
meniscectomy surgery. A 10 percent rating resumed as of 
December 1, 2003. 38 C.F.R. § 4.30. The consideration below 
of the veteran's increased rating claim is exclusive of this 
approximate two-month time period he had a temporary total 
rating.

Under Diagnostic Code 5003, degenerative arthritis will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved. When however, limitation of motion 
at the joint(s) involved is noncompensable, a 10 percent 
rating is warranted for each major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under this diagnostic code. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Where 
there is no limitation of motion but x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned. A 20 percent rating 
is assigned where the above is present but with occasional 
incapacitating exacerbations.

38 C.F.R. § 4.71a, Diagnostic Code 5260 pertains to 
limitation of leg flexion, and provides for a noncompensable 
rating when flexion is limited to 60 degrees. A 10 percent 
rating requires flexion limited to 45 degrees; a 20 percent 
rating requires flexion limited to 30 degrees; and the 
highest available 30 percent rating requires flexion limited 
to 15 degrees.

Diagnostic Code 5261 provides that limitation of motion of 
the knee will be assigned a noncompensable rating when 
extension is limited to 5 degrees. A 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent rating 
requires extension limited to 15 degrees; a 30 percent rating 
requires extension limited to 20 degrees; a 40 percent rating 
requires extension limited to 30 degrees; and a maximum 50 
percent rating is assigned when extension is limited to 45 
degrees. 

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II. 
 
Diagnostic Code 5257 applies to evaluation of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability. Under this diagnostic code, a 10 percent 
disability rating is warranted for slight disability, a 20 
percent rating is warranted for moderate disability, and a 
maximum 30 percent evaluation is warranted for severe 
disability. 

VA's Office of General Counsel in a precedent opinion 
determined that separate disability ratings may be assigned 
for limitation of knee flexion and of knee extension without 
violation of the rule against pyramiding (at 38 C.F.R. § 
4.14), regardless of whether the limited motions are from the 
same or different causes. VAOPGCPREC 9-04 (September 17, 
2004), 69 Fed. Reg. 59,990 (2004). 
 
VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively. 
See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997). In order for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 does not 
have to be compensable, but must meet the criteria for a 
zero-percent rating. VAOPGCPREC 9-98 (August 14, 1998), 63 
Fed. Reg. 56,704 (1998). 

Diagnostic Code 5258 provides for assignment of a 20 percent 
rating for dislocation of the semilunar cartilage, with 
frequent episodes of "locking," pain and effusion into the 
joint. 

Diagnostic Code 5259 provides for a single 10 percent rating 
removal of the semilunar cartilage, symptomatic.

Also applicable in this case, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994) the Court held that service connection 
for distinct disabilities resulting from the same injury 
could be established so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition. However, in 
assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
4.14 must be considered. That is, the evaluation of the same 
disability under various diagnoses is to be avoided. 38 
C.F.R. 4.14; see Fanning v. Brown, 4 Vet. App. 225 (1993). 
Inquiry must therefore be undertaken to ascertain whether 
there exists any non-overlapping symptoms of the disorder in 
question which would result in separate disability ratings.

On review of the medical evidence since the effective date of 
service connection, a 10 percent for chondromalacia patella, 
right knee, remains warranted when considering both 
limitation of motion and instability. For reasons stated 
further below, however, the Board is granting a separate 20 
percent rating on the basis of evidence of dislocation of the 
semilunar cartilage following an October 2003 right knee 
meniscectomy procedure. 

An x-ray report of March 2001 showed bilateral minimal 
degenerative joint disease changes of the knees. Right knee 
meniscal calcification was noted. The impression was 
osteoarthritis and calcifications in the right medial 
meniscus. 

The October 2001 report of R.A.S., a private physician, 
indicated crepitus in both knees associated with motion, 
right knee range of motion of flexion to 105 degrees, 
extension to 5 degrees, and joint effusion. There was 
progressive degeneration of the knee joint with 
chondromalacia patella and osteoarthritis.

On a February 2002 VA orthopedic examination the veteran 
described pain in the right retropatellar area, with 
occasional giving way, and denied locking. There were no 
episodes of dislocation or recurrent subluxation. Range of 
motion was flexion to 120 degrees, extension to 0 degrees, 
without pain on movement. There were no effusions or 
instability, and negative results obtained on varus valgus, 
anterior/posterior drawer, McMurray's, and Lachman's tests. 
There was a positive patellar grind test bilaterally. The 
diagnosis was chondromalacia patella. 

Another private treating physician in his April 2003 report 
observed the right knee had effusion with ballotment of the 
patella, patellofemoral crepitus and pain with compression 
and mediolateral laxity, and moderate limitation of right 
knee extension to 5 degrees. Both knees showed atrophy of the 
quadriceps muscles.

The VA examination of June 2003 indicated reported knee pain 
and swelling with flare-ups two to three times per week. 
There were no episodes of dislocation or recurrent 
subluxation of both knees. Range of motion findings were of 
flexion to 115 degrees, and extension to 0 degrees, with 
painful motion on the entire range, and further limitation on 
repetitive use, although the examiner did not quantify the 
degree of limitation. There was no edema, effusion, 
instability, or abnormal movement or guarding. There was mild 
weakness of both quadriceps muscles, knee extensors, with a 
muscle strength graded 4/5. The diagnosis was chondromalacia 
patella.

A September 2003 right knee MRI showed a tear of the 
posteromedial meniscus, normal cruciate and collateral 
ligaments, normal quadriceps and patellar tendons, and a 
suprapatellar joint effusion, although no significant 
chondromalacia. The impression was suprapatellar joint 
effusion, and tear at the posteromedial meniscus. 

In October 2003, the veteran underwent an arthroscopic right 
medial partial meniscectomy for treatment of a torn medial 
meniscus or the right knee. The post-operative report 
indicated that he fully recovered from this procedure.

On further examination in September 2004, there was no 
indication of episodes of dislocation or recurrent 
subluxation. The veteran utilized a one-point cane for 
ambulation. Range of motion testing revealed right knee 
flexion to 125 degrees, and extension to 0 degrees, with pain 
demonstrated at 125 degrees of flexion. Manual muscle 
strength was 4.5/5 of the right knee extensors and flexors. 
There was tenderness to palpation at the medial and lateral 
patella, crepitation felt at the patella, and mild effusion. 
McMurray's test was painful but negative. Anterior-posterior 
drawer, valgus varus, and Lachman's tests were negative. The 
diagnosis was right knee patellofemoral pain syndrome. 

The February 2005 report of Dr. R.A.S. indicates the history 
of arthroscopic surgery of the right knee and a partial 
meniscectomy done due to a complex tear of the medial 
meniscus. The right knee demonstrated effusion with 
ballottement of the patella, patellofemoral crepitus and 
pain, moderate right knee extension to -90 degrees, surgical 
scars from a popliteal cyst, large knee effusion and positive 
McMurray's test. Both legs had atrophy of the quadriceps 
muscles and valgus deformity. An MRI the previous December 
had shown degeneration of the lateral meniscus, a tear 
posterior horn of the medial meniscus and degeneration of the 
anterior horn, osteoarthritis of the femorotibial 
compartment, and chondromalacia patella. The physician 
further indicated that following the partial meniscectomy 
there was continuous pain, swelling and crepitus, and there 
was still evidence of meniscus tears, degeneration and large 
effusions. 

Records of VA outpatient treatment show in April 2008 
treatment for bilateral knee generalized pain and minimal 
swelling, with anterior drawer test normal, no worsening of 
symptoms on varus valgus stress, and patellofemoral symptoms 
worse on the right side. When the veteran obtained further 
treatment for knee pain in June 2008 there was MRI evidence 
of a meniscus lesion. An August 2008 evaluation indicated 
tenderness on palpation to both knees. Active range of motion 
was full seated, with mild knee crepitance. 

On a September 2008 VA examination the veteran complained of 
constant right knee pain, occasional locking and giving way 
of the right knee during ambulation causing him to fall. 
There were no episodes of dislocation or recurrent 
subluxation. The veteran was fully independent as to 
activities of daily living. Range of motion findings were of 
flexion to 115 degrees, with pain beginning at 110 degrees, 
and extension to 0 degrees. Manual muscle test was 4.5/5 on 
right knee flexion and extension. The range of motion was not 
additionally limited by fatigue, weakness, lack of endurance, 
or incoordination on repetitive testing. There was no 
indication of deformity, atrophy, swelling, rubor or calor. 
The knee was tender to palpation at the medial and lateral 
tibial plateau, and medial and lateral superior patellar 
facets. There was positive patellar grind test, and negative 
Lachman's, McMurray's, valgus varus stress, and anterior 
posterior draw tests. There was no ankylosis of the right or 
left knee, or leg length discrepancy. On testing for 
stability, the medial and lateral collateral ligaments were 
varus valgus in neutral and in 30 degrees of flexion; 
anterior posterior ligaments were 30 degrees in flexion with 
the foot stabilized.

An x-ray of the knees showed articular irregularities 
consistent with mild degenerative joint disease, with mild 
medial displacement of the femoral condyles and 
chondrocalcinosis on the right. A January 2008 MRI had 
indicated small knee effusion, and patellar chondromalacia, 
and findings of meniscal bodies that may be compatible with a 
diagnosis of meniscal tears, although evaluation for meniscal 
tears was considered more difficult in the presence of 
chondrocalcinosis. The diagnosis was chrondromalacia patella, 
right knee; degenerative joint disease, right knee; and right 
knee partial meniscectomy. The examiner further stated that 
in view of the range of motion testing and the veteran's 
report, he would have decreased ability to walk or use any 
joint repetitively for walking during a right knee pain 
flare-up.

Based on an evaluation of the veteran's chondromalacia 
patella of the right knee under the criteria for joint 
limitation of motion, the competent evidence does not warrant 
a higher rating than the current 10 percent. This existing 
rating has been assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 due to x-ray evidence of degenerative arthritis 
with some limitation of motion not compensable according to 
another diagnostic code. The medical history continues to 
support this evaluation, as the most pronounced findings of 
record were on an October 2001 range of motion study 
indicating right knee flexion to 105 degrees, and extension 
to 5 degrees. On the September 2008 VA examination the 
veteran had knee flexion to 115 degrees, and extension to 0 
degrees, with 5 additional degrees of flexion lost on 
repetitive motion testing. See DeLuca, 8 Vet. App. at 204-07; 
38 C.F.R. §§ 4.40, 4.45. It follows that this degree of right 
knee mobility did not correspond to the criteria for a 
compensable rating under Diagnostic Codes 5260 or 5261, for 
limitation of flexion or extension, respectively, at any 
point since the effective date that service connection was 
granted. The consideration of potential separate additional 
ratings is still warranted to determine the correct 
disability rating for all compensable manifestations of 
service-connected disability. 38 C.F.R. § 4.14. 
See also Esteban v. Brown, 6 Vet. App. 259 (1994); Brady v. 
Brown, 4 Vet. App. 203, 206 (1993).

Reviewing the evidence as to signs of right knee instability 
these findings do not support a compensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, for other impairment 
of the knee due to recurrent subluxation and lateral 
instability. The VA examinations the veteran has undergone 
continuosly did not establish he had episodes of dislocation 
or recurrent subluxation. There was on a February 2005 
private physician's report indication of a positive 
McMurray's test. However, on VA examination test results to 
determine knee stability including varus valgus, drawer's 
sign, McMurray's and Lachman's were consistently normal. 
There was no direct sign of instability at any point. 
Accordingly, a separate compensable rating is not warranted 
pursuant to Diagnostic Code 5257.

The Board has further considered the provisions of Diagnostic 
Code 5258 pertaining to dislocation of the semilunar 
cartilage, and determines that under that criteria a 20 
percent rating may be assigned. The veteran had right medial 
partial meniscectomy surgery in October 2003 which according 
to the operative report removed more than 70 percent of the 
meniscus. Following this procedure a December 2004 MRI 
continued to show degeneration of the lateral meniscus, 
meniscal tears, and chondromalacia patella. A January 2008 
MRI corroborated a finding of meniscal bodies consistent with 
meniscal tears. There is also evidence of ongoing small joint 
effusion, and the veteran has described at least occasional 
episodes of knee locking. There is sufficient indication of 
cartilage dislocation and associated symptomatology 
subsequent to the meniscectomy that the requirements for a 20 
percent rating under Diagnostic Code 5258 are met. This 
separate additional rating should be assigned effective 
December 1, 2003 when the period of a temporary total rating 
concluded. 

The basis for this additional evaluation indicated there is 
also of note an April 2003 physician's report as to muscle 
atrophy in the area of the quadriceps bilaterally. The VA 
examinations of record however did not observe this 
manifestation, and including as to whether any such atrophy 
was incidental to the veteran's right knee disorder. Muscle 
strength in the right knee joint was consistently at or near 
normal.
There also is no consistent indication of genu recurvatum or 
similar circumstances notwithstanding the February 2005 
physician's finding of some valgus position deformity to 
warrant applying Diagnostic Code 5263.

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the veteran          has not shown that his service-
connected chondromalacia patella of the right knee has caused 
him marked interference with employment, meaning above and 
beyond that contemplated by his current schedular rating. He 
is not currently employed but indicates this the result of a 
nonservice-connected back disorder. The veteran's right knee 
disorder also has not necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Accordingly, the Board is denying the claim for an increased 
initial rating for chondromalacia patella, right knee, 
involving degenerative arthritis. However, a separate 20 
percent rating for dislocation of the semilunar cartilage is 
granted, based on an increase in overall severity of the 
veteran's right knee disorder since the award of service 
connection. Fenderson, 12 Vet. App. at 125-26. To the extent 
the any further increase in the current level of disability 
compensation is sought, the preponderance of the evidence is 
unfavorable, and the benefit-of-the-doubt doctrine is not 
applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

A rating higher than 10 percent for chondromalacia patella, 
right knee, based on degenerative arthritis, is denied. 

A separate 20 percent rating for a right knee disorder based 
on dislocation of the semilunar cartilage is granted 
effective December 1, 2003, subject to the law and 
regulations governing the payment of VA compensation 
benefits.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


